DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The Summary of the Invention inappropriately refers to claims 1,8 by claim number.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,8,10,12,13,16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Ito et al (EP 1281654 A1).
Regarding Claims 1,8 Ito discloses a method for controlling an elevator lighting, the elevator comprising a car 4 moving upwards and downwards in a well 1, a controller 17 controlling the elevator, and a well lighting 44,

detecting a manual unlocking or a manual opening of a landing door,
activating the well lighting 44 automatically when the controller detects a manual unlocking of a landing door or a manual opening of a landing door (paras. 0008-0010).
Regarding Claim 2, Ito discloses the manual unlocking of the landing door is done by turning a service key 22 in a service key nest on a landing, which turning of the service key is detected by the controller.
Regarding Claims 3,10,16 Ito discloses the manual opening of a landing door is detected based on a switching device 35 connected to the landing door so that opening of the landing door opens the switching device which is detected by the controller (para. 0010).
Regarding Claims 4,12,17,18 Ito discloses deactivating the well lighting automatically at the end of a predetermined time period after the controller has determined that the elevator has returned to normal operation (para. 0011, Fig. 7).
Regarding Claims 5,13,19,20 Ito discloses the well lighting 44 comprises a stationary well lighting mounted on at least one wall in the shaft 1 (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6,7,11,14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Huang et al (USPGP 2006/0070823).
Regarding Claims 6,7,14,15, Ito (applied here in a similar manner as above) discloses all features claimed, but does not explicitly teach the well lighting comprises a first movable well lighting in the form of a top of car well lighting mounted on a top of the car (as claimed in claims 6,14) or that the well lighting comprises a second movable well lighting in the form of a bottom of car well lighting mounted at a bottom of the car (as claimed in claims 7,15).
Huang discloses an elevator which comprises a first movable well lighting in the form of a top of car well lighting 2 mounted on a top of the car 1 and second movable well lighting in the form of a bottom of car well lighting 2 mounted at a bottom of the car 1 (Figs. 1-3B). It would have been obvious to one of ordinary skill in the art to adapt the teachings of Ito with those of Huang, so as to make the elevator shaft more safe for occupants as is known in the art to be desirable. 
Regarding Claim 11, Huang discloses that the control panel 3 for lighting and the elevator is 
“disposed in the elevator body 1 and through which the elevator may be machine control, automatic control with time set, elevator body transmission control or intellectual control engineered by a control center of the building where the elevator is located, which does not have an adverse effect on a rider or product on the elevator” (para. 0017). Huang’s disclosed invention here requires the use of electronics, and as such inherently uses transistors as switches.  


Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Mandy (USPGP 2010/0061076).
Regarding Claim 9, Ito discloses all features claimed, but does not explicitly teach activating the well lighting by controlling a relay being connected between the power supply for well lighting and the well lighting.
Mandy discloses an elevator lighting control system (Fig. 12) that activates elevator lighting by controlling a relay 132 being connected between the power supply 124,126,130 and lighting (Fig. 13).
It would have been obvious to adapt the teachings of Ito with those of Mandy, as a relay is a well-known switch to use in electronics.
 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837